DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “each of the two airbag rooms is also cylinder shaped and sized to receive a corresponding airbag room entirely therein. It is unclear there is another airbag room received in each of the two airbag rooms or not. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, 13-14, 16,21 are rejected under 35 U.S.C. 103 as being unpatentable over Bates(US 20130212909)(hereinafter Bates) in view of Rennex (US 4936030)(hereinafter Rennex).
Regarding claim 1, Bates teaches an anti-sprain shock-absorbing balance air-cushion shoe (fig 8B), comprising a shoe insert (110) and a sole (130), wherein the air-cushion shoe further comprises two airbags (pod assembly 120) communicating with each other (para [0068], the pod assembly 120 includes a plurality of pods 121 fluidly connected), two airbag rooms are formed in the upper surface of the sole (figs 6,7, the lower sole 130 comprises pod covers 131 for each of the pods) and used to contain the two airbags respectively (figs 6,7), the two airbag rooms are distributed in the sole along the left to right direction (fig 4), and the combination of the shoe insert and the sole fixes the two airbags in the two airbag rooms respectively (fig 8B), and the two airbag rooms are stretchable and compressible (para [0077]), the upper sole portion and the lower sole portion comprise material for providing the desired cushioning such as foam); wherein the two airbags are communicated through a connecting tube (fig 2, the two pods 121 communicated through a passage 122), and the two airbags and the connecting tube which communicates the two airbags constitute a row of shock-absorbing system (fig 2); wherein each of the two airbag rooms is defined in the sole and extends from the upper surface of the sole to near the lower surface of the sole (fig 8B, para [0075], lines 13-17), the connecting tube connects two center points of the two airbags (fig 2) to enable each of the two airbags to be entirely received in a corresponding airbag room (para [0075], lines 13-17, the shoulder 118 of the upper sole portion 110 extends down to the lowest sole portion 130 so as to encapsulate the pod); each of the two airbags has an upper surface.
Bates teaches in fig 49, the connecting tube is located at the upper surface of the two airbags. Bates does not teach the connecting tube is located above the two airbags, with one end of the connecting tube connecting at a center point of the upper surface of one of the two airbags and the other end of the connecting tube connecting at a center point of the upper surface of the other one of the two airbags. However, in the same field of endeavor, Rennex teaches two fluid bags (314 and 308) is fluidly connected by tubes 316, 318; the connecting tube (316,318) is located above the two fluid bags (fig 23), with one end of the connecting tube connecting at a  point of the upper surface of one of the two bags and the other end of the connecting tube connecting at a point of the upper surface of the other one of the two bags (fig 23) and the connecting tube of Rennex seems to connect center points of the upper surfaces of the two fluid bags (as shown in fig 23, the connecting tube 316,318 extends from the center point of the energy accumulator 308 to the center point of the front bellows 314; also shown in figs 13, 15, the connecting tube is extending from the center of the bellows). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the connecting tube of Bates with the position of the connecting points on the upper surface of Rennex for the benefit of effectively absorbing energy on vertical motion of a runner’s center of gravity and help two airbags to intake the air equally to minimize lost energy and maximize the energy efficiency of running. And the Applicant does not provide any critically or unexpected results why the connecting tube is located above the two airbags with one end of the connecting tube connecting at a center point of the upper surface of the one of the two airbags and the other end of the connecting tube connecting at a center point of the upper surface of the other one of the two airbags, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant' s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). Then positioning two ends of the connecting tube at the center points of the upper surface of the two airbags involves only routing skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Bates teaches a shallow groove (fig 5, hub 114) is formed in the bottom surface of the shoe insert (fig 5), and a top of each airbag is separately contained in the shallow groove (para [0074], the hub 114 includes a cavity 115 for receiving a pod 121).
Regarding claim 11, Bates does not explicitly show in fig 8B a connecting tube groove is formed in the bottom surface of the shoe insert, and the connecting tube groove is used to contain the connecting tube. However, in fig 34, Bates teaches a connecting tube groove is formed between two hubs 114 corresponding to the passage 422 of the pod assembly. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the base in fig 8B with the connecting tube groove between two hubs 114 as taught in fig 34 for the benefit of providing fitting the pod system to the base.
Regarding claim 13, Bates teaches a recess is formed in the bottom surface of the sole between the two airbag rooms (fig 8B, there is a recess between two adjacent pod cover in the lower sole 130).
Regarding claim 14, Bates teaches a shape of the airbags and the airbag rooms is circular (figs 2 and 6).
Regarding claim 16, Bates teaches a vamp which connects with the shoe insert (fig 1).
Regarding claim 21, Bates teaches fig 2 each of the two airbags is circular shaped and the two airbag rooms are sized to receive a corresponding airbag entirely therein (para [0075], lines 13-17). Bates does not explicitly show each of the two airbags and each of the two airbag rooms are cylinder shaped. However, Bates teaches one or more pods 121 are circular and have a circular cross section, other shapes including but not limited to square, rectangular, quadrilateral, hexagonal, elliptical, and any other suitable shape may be used (para [0070]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the two airbags and two airbag rooms to have cylinder shape for the benefit of providing aesthetic to the shoe. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 3,8 are rejected under 35 U.S.C. 103 as being unpatentable over Bates(US 20130212909) in view of Rennex (US 4936030), further in view of Buder(US 20120102784)(hereinafter Buder).
Regarding claim 3, Bates does not explicitly show there is one row of the shock-absorbing system, which is only arranged at the heel part of the sole. However, Bates teaches in para [0070], the number, size, and shape of the pods may be varied to provide the desired ride characteristics. And in the same field of endeavor, Buder teaches two airbags(8,9) and the connecting tube(10) constitute a row of shock absorbing system, which is arranged at the heel part of the sole (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arrangement of the pod assembly by Bates with the one row of pods arranged at the heel part by Buder for the benefit of providing mechanism to protect the user’s foot from pronation and supination.
Regarding claim 8, Bates teaches a thickness of the heel part of the sole is larger than a thickness of the forefoot part (fig 1, the thickness of the lower sole portion 130 at the heel region is larger than the thickness of the lower sole portion 130 at the forefoot region).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bates(US 20130212909) in view of Rennex (US 4936030), further in view of Litchfield(US 20100251565)(hereinafter Litchfield).
Regarding claim 15, Bates does not explicitly teach the sole is made of a material that is easier to deform than the shoe insert. However, in the same field of endeavor, Litchfield teaches in fig 23, para [0124], the lower sole portions 2326, 2328 include a foam material that softer than the foam material of the midsole 2222. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the upper and lower soles of Bates with the material of the upper and lower soles by Litchfield for the benefit of providing the footwear with controlled instability for providing dynamic conditioning of the wearer’s muscles during the gait cycle (Litchfield, abstract).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050217142, US 8146168, US 9894959,  US 20060277792, US 20160174658, US 20140283413, US 20110138653, US 20090282704, US 20070294916, US 6971193, US 5406719, US 20170266938, US 20060059714, US 20070169376, US 4312140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732       


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732